108 F.3d 1379
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Alphonse KIDD, Plaintiff-Appellant,v.Wesley BROWN, Lieutenant, et al., Defendants-Appellees.
No. 96-1918.
United States Court of Appeals, Seventh Circuit.
Submitted Feb. 25, 1997.*Decided March 4, 1997.

Before CUMMINGS, EASTERBROOK and RIPPLE, Circuit Judges.

ORDER

1
Alphonse Kidd filed a complaint in June 1994 pursuant to 42 U.S.C. § 1983, naming as defendants four officers of the state prison in which he was incarcerated.  Kidd appeals the judgment of the district court granting summary judgment to the defendants.


2
Kidd concedes that two of the three counts of his complaint do not meet the prevailing standards for constitutional violations.  As for state law claims that Kidd now asserts on appeal, they are simply not present in his complaint, and are thus forfeited.


3
The only issue left for us to decide is whether summary judgment was appropriate on one of Kidd's Eighth Amendment claims, in which he alleged that he was forced, on a single occasion, to walk for one hundred yards in winter weather without proper attire.  We agree with the district court that this temporary inconvenience fails to implicate the Eighth Amendment.  Johnson v. Pelker, 891 F.2d 136, 138-39 (7th Cir.1989).


4
The judgment of the district court is AFFIRMED.



*
 After an examination of the briefs and the record, we have concluded that oral argument is unnecessary;  accordingly, the appeal is submitted on the briefs and the record.  See Fed.R.App.P. 34(a);  Cir.R. 34(f)